Rothrock, J.
The land in question was a present from *380the defendant Nancy McCormick, who is the mother of the defendant George McCormick. It adjoins a large farm which was owned by the deceased for some time before his death. When George McCormick became the owner, the land was unbroken prairie. S. I. McCormick entered into possession of the land, had- it broken up, and was in full possession thereof, cultivating it up to the time of his death. After George McCormick became the owner of the land, he entered the Iowa State University as a student, where he remained for some time. He stated to a number of persons that he had sold the land to his brother, S. I. McCormick. In the spring of 1882 he executed a deed to the deceased, and left it in the possesssion of his sister. This deed was never actually in the possession of the deceased. But we think the evidence shows that he was entitled to the possession of it before his death, because, in our opinion, it very satisfactorily appears that deceased made full payment for the land, and the possession of the deed by his sister should be regarded as his possession. And we reach this conclusion upon the testimony of the defendant George McCormick, and his admissions made to a number of persons who testified as witnesses in the case. We do not propose to set out his evidence, nor that of the other witnesses. It is enough to say that his explanation of the fact that he made the deed, and the reasons he gives for making it, are such as to convince us that he made it in pursuance of a sale of the property, and we are satisfied from the evidence that the deceased paid him $1,081.50 on the twenty-third day of May, 1883, and that said payment was made upon the contract for the purchase of the land.
It appears to us that the decree of the circuit court'is correct;
Affirmed.